706 S.E.2d 478 (2011)
STATE
v.
Daniel Thomas FARRELLL, II.
No. 539P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Daniel Thomas Farrell, II, Manson, for Farrell, Daniel Thomas, II.
Charles E. Reece, Esq., Assistant Attorney General, for State of North Carolina.
Susan I. Doyle, District Attorney, for State.
The following order has been entered on the motion filed on the 23rd of December 2010 by Defendant for Notice of Appeal (Constitutional Question):

*479 "Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 10th of March 2011."